Adjudication unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence. “In a bench trial, as in a jury trial, the credibility determinations made by the trier of fact are entitled to great deference” (People v Robinson, 272 AD2d 943, lv denied 95 NY2d 870). Upon our review of the conflicting evidence, we cannot conclude that “the trier of fact has failed to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). (Appeal from Adjudication of Supreme Court, Erie County, Rossetti, J. — Youthful Offender.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Burns, JJ.